DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs 1-2, claims 1-17) in the reply filed on 5/23/2022 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/924,133, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide support a molded fiber lid with a lid build-up projecting outward from outer ridge wall and configured to be received in a gap.  Accordingly, claims 1-18 are not entitled to the benefit of the prior-filed application.

Drawings
The drawings are objected to because of the use of heavy shading.  Note that solid black shading areas are not permitted except when used to represent color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,387,821 to Yin in view of US 2020/0399018 to Mueller.
Regarding claim 1, Yin discloses a container (Fig 1) comprising a tray (10) at least partially defining a tray internal volume (11), wherein the tray comprises a perimeter wall (A, Fig 3 below) extending upward from a bottom tray surface, a rest (13) extending outward from the perimeter wall, a parapet (15) extending upward from the rest, a tray build-up (152) projecting inward from the parapet, wherein the tray build up and the rest at least partially define a gap (151) therebetween, a lid (20) at least partially defining a lid internal volume (21), wherein the lid comprises a perimeter wall (B, Fig 3 below) extending downward from a lid upper surface and a ridge extending downward from the perimeter wall, wherein the ridge comprises an outer ridge wall (25), a lateral surface (23) extending inward from the outer ridge wall, a lid buildup (251) projecting outward from the outer ridge wall, wherein the lid build-up is configured to be received in the gap (151) when the container is in closed condition (Fig 3).  Yin does not teach the container and lid made of molded fiber.  However, Mueller discloses a hinged food container (Fig 1a) and in particular discloses the container (110) and lid (160) both made of molded fiber (¶0088).  One of ordinary skill in the art would have found it obvious to manufacture the tray and lid of Yin out of molded fiber as suggested by Mueller in order to facilitate storage of food since it has been held that selection of a known plastic to make a container of a type of plastics prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

    PNG
    media_image1.png
    669
    697
    media_image1.png
    Greyscale

Regarding claim 2, the modified Yin teaches the container of claim 1 but does not teach a molded fiber hinge integrally formed with both tray and lid.  However, Mueller further discloses a molded fiber hinge (150) integrally formed with both molded fiber tray (110) and lid (160).  One of ordinary skill in the art would have found it obvious to incorporate an integral hinge to Yin as further suggested by Mueller in order to keep the tray and lid attached.
Regarding claim 4, Yin further discloses parapet (15) comprising a first thickness and tray build-up (152) comprising a second thickness greater than the first (Fig 3).
Regarding claim 5, Yin further discloses height of the tray build-up (152) greater than thickness of the tray build-up (152) (Fig 3).
Regarding claim 6, Yin further discloses each of the tray and lid build-up comprising a leading surface (C) and a holding surface (D).
Regarding claim 7, Yin further discloses tray build-up comprising a tray build-up terminal surface spanning the tray build-up leading surface (C) and tray build-up surface (D) (in between both surface).
Regarding claim 8, Yin further discloses lid build-up comprising a lid build-up terminal surface spanning the lid build-up leading surface (C) and the lid build-up holding surface (D) (in between both surface).
Regarding claim 9, Yin further discloses wherein in closed condition, the tray build-up terminal surface is in contact with the outer ridge wall (25) and the lid build-up terminal surface is in contact with the parapet (15) (Fig 3).
Regarding claim 10, Yin further discloses each of the tray build-up leading surface (C) and the tray build-up holding surface (D) are disposed at an angle to the parapet (15).
Regarding claim 11, Yin further discloses wherein when the container is in closed condition (Fig 3), the rest (13) is in contact with the lateral surface (23).
Regarding claim 12, Yin further discloses each of the tray and the lid comprise a rim (16, 26).
Regarding claim 13, Yin further discloses when container is in closed condition (Fig 3), the tray rim (16) is in contact with lid rim (26) (Fig 3).
Regarding claim 14, the modified Yin teaches the container of claim 1 but does not teach a molded fiber hinge integrally formed with both tray rim and lid rim.  However, Mueller further discloses a molded fiber hinge (150) integrally formed with both molded fiber tray rim (130) and lid rim (180).  One of ordinary skill in the art would have found it obvious to incorporate an integral hinge to Yin as further suggested by Mueller in order to keep the tray and lid attached.
Regarding claim 15, Yin further discloses wherein at least one of the tray and lid comprises an integrally-formed tab (17) but does not teach it made of molded fiber.  However, Mueller further discloses integrally formed tabs (138) made of molded fiber and one of ordinary skill in the art would have found it obvious to make the tab of Yin out of molded fiber as suggested by Mueller in order to make an integral container since it has been held that selection of a known plastic to make a container of a type of plastics prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Mueller and US 2005/0061810 to Nordland.
Regarding claim 3, the modified Yin teaches the container of claim 1 but does not teach the tray and lid build-up in contact around entire perimeter of the container.  However, Nordland discloses a container having a tray build-up (44) and a lid build-up (74c) in contact around entire perimeter of the container (Fig 4b).  One of ordinary skill in the art would have found it obvious to make the build-ups of the modified Yin in contact with one another around entire perimeter of the container as suggested by Nordland in order to facilitate a greater sealing between the container and lid.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Mueller and US Patent No. 7,287,660 to Ramirez et al. (Ramirez).
Regarding claims 16, the modified Yin teaches the container of claim 1 but does not teach bottom tray surface defined by a plurality of peaks and valleys.  However, Ramirez discloses a food container (Fig 1) and in particular discloses tray bottom surface defined by a plurality of peaks alternating with valleys (32) (Fig 6).  One of ordinary skill in the art would have found it obvious to incorporate peaks and valets in to the Yin tray bottom surface as suggested by Ramirez in order to collect liquid that may drain from food (Ramirez, col. 3, ll. 5-10).
Regarding claim 17, the modified Yin teaches the container of claim 16 but does not teach a perimeter moat surrounding the peaks and valleys.  However, Ramirez further discloses a perimeter moat (70) surrounding the peaks and valleys to allow for liquid to flow into the moat.  One of ordinary skill in the art would have found it obvious to incorporate a perimeter moat around the peaks and valleys of the modified Yin as suggested by Ramirez in order to allow for liquid accumulating in the valleys to flow into the moat (Ramirez, col. 4, ll. 35-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735